Citation Nr: 0934382	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  95-14 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left eye 
disorder, to include as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1968 to February 
1971.

This matter was first before the Board of Veterans' Appeals 
(BVA or Board) in April 2004, at which time it was returned 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado, for additional development.  After 
the case was returned to the Board, it was necessary to 
return the case for additional development in July 2006 and 
February 2007.  The case is now ready for final appellate 
review.  

The Board notes that in statements dated April 1999 and July 
2009, the Veteran appeared to raise an informal claim of 
special monthly compensation on account of the loss of use of 
his left eye.  However, this matter is not currently before 
the Board because it has not been prepared for appellate 
review.  Accordingly, this matter is referred to the RO for 
appropriate action.  



FINDINGS OF FACT

1.  Hypertension was not manifested during service or for 
many years following separation from service, and is not 
shown to be causally or etiologically related to service.  

2.  Hypertension was not caused by a service connected 
disability, but is shown to have chronically worsened or 
increased in severity as a result of the service connected 
PTSD.  

3.  A left eye disorder is causally or etiologically related 
to the now service connected hypertension.  



CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated during 
active service, may not be presumed to have so incurred, but 
was aggravated by a service connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 
5107(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.310 (2008).  

2.  A left eye disorder is proximately due to or the result 
of a service connected disability.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107(West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  However, in view of the fact that 
this decision grants the benefits sought on appeal, further 
discussion of the VA's "duty to notify" and "duty to 
assist" obligations is not necessary.  

Law and Regulations

Direct Service Connection

The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If a veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court has 
recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service  
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that a 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be  
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that a veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, a veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App.  
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, service connection may also be allowed on 
a presumptive basis for certain chronic disabilities, for 
example, hypertension, if the disability becomes manifest to 
a compensable degree within one year after a veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309. 

Secondary Service Connection 

Pursuant to 38 C.F.R. § 3.310(a), a "disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected."  Evans v. 
West, 12 Vet. App. 22, 29 (1998) (noting requirements for 
establishing service connection on a secondary basis).  Thus, 
in order to establish a secondary service connection claim, a 
veteran must show: (1) the existence of a current (secondary) 
disability; (2) the existence of a service-connected 
disability; and (3) evidence that the service-connected 
disability proximately caused the secondary disability.  
38 C.F.R. § 3.310(a).  If a veteran succeeds in establishing 
service connection for a secondary condition, "the secondary 
condition shall be considered a part of the original 
condition."  38 C.F.R. § 3.310(a).  

Standard of Proof 

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, a 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

Evidence

Service Treatment Records 

The Veteran's February 1971 examination separation physical 
examination shows that his blood pressure was 120/68.

VA Treatment Records

A September 1971 VA examination report indicates that the 
Veteran's blood pressure was 120/80.

From 1982 to 1985, blood pressure readings were as follows: 
March 1982, 130/98; August 1982, 148/82; March 1983, 143/80; 
April 1953, 153/70; May 1983, 129/69; September 1984, 132/73; 
and October 1985, 142/68.

The Veteran submitted to an April 1986 VA psychiatric 
examination.  The report indicates that the Veteran "has had 
intermittent hypertension."

From 1986 to 1988, blood pressure readings were as follows: 
October 1986, 143/68; January 1987, 143/95; April 1987, 
155/98; July 1997, 144/77; August 1987, 149/93; October 1987, 
142/80; May 1988, 142/92.

A July 1988 treatment record indicates that the Veteran's 
blood pressure was 158/87.  The clinician noted that the 
Veteran was "instructed and given printed material on 
[elevated] blood pressure - Veteran encouraged to have blood 
pressure taken and recorded for several days to validate 
blood pressure readings."  There is no indication that the 
Veteran was given a five-day blood pressure check.

In September, October and December 1988, the Veteran's blood 
pressure was 139/87, 149/84, and 130/64 respectively.

From 1989 to 1991, blood pressure readings were as follows: 
February 1989, 140/70; March 1989, 130/88; June 1989, 153/80; 
September 1989, 133/82; May 1990, 128/87; June 1980, 133/88; 
December 1990, 131/83; January 1991, 146/90 and 121/93; and 
February 1991, 132/87.

A July 1991 discharge summary indicates that the Veteran's 
blood pressure was 138/102.  The report states that the 
Veteran "has had high blood pressure."  A July 1991 
Outpatient Psychiatry Treatment Plan contains an Axis III 
diagnosis of high blood pressure.

The Veteran submitted to a January 1993 VA examination in 
connection with other claims.  The report indicates that the 
Veteran was first diagnosed with hypertension in the fall of 
1992, and that he had been on Verapamil since that time.  The 
diagnoses included hypertension, currently medicated with 
poor control.

The Veteran received in-patient psychiatric treatment at the 
Topeka VAMC from November 1992 until January 1993.  The 
discharge summary states that the "patient's blood pressure 
was noted to be elevated and the patient was placed on 
Verapamil.  This appeared to decrease his blood pressure 
successfully."

The Veteran again received in-patient psychiatric treatment 
at the Topeka VAMC in 1995.

The Veteran was seen several times in May 1996 for decreased 
vision in the left eye.  Initially, the diagnosis was 
papillederma with macular edema, exudates, possibly secondary 
to CRAO or BRAO.  The clinician wrote that "a history of 
altitudinal defect more consistent with AION."  Tight 
control of the Veteran's hypertension was advised.  The 
eventual diagnosis was probable arteritic ischemic optic 
neuropathy (AION) of the left eye of unknown etiology.  The 
clinician noted that the Veteran had a history of 
hypertension and was taking Verapamil.

A July 1996 treatment record indicates that the Veteran's 
blood pressure was 136/88, and that his blood pressure 
readings over a five-day period ranged from 130-150 over 85- 
[illegible].  The clinician noted that the Veteran had not 
been compliant regarding blood pressure control.  The 
assessment was hypertension, "suspect exacerbated by PTSD."  
The clinician recommended that the Veteran resume taking 
Verapamil.

In November 1996, the RO requested a general medical 
examination.  In response, a November 1996 letter from the 
Clinic Director of the C&P Unit at the Denver VAMC contains 
the following statement:

After spending a considerable period of time 
looking through the veteran's 3-volume C-File, I 
was unable to locate any medical professional's 
statement that the veteran's NSC hypertension was 
either caused or aggravated by the veteran's SC 
PTSD.  Further, at this time I am unaware of any 
medical literature which makes this connection.

A November 1996 treatment record indicates that the Veteran's 
optic neuropathy was "likely secondary [to] AION."

A January 1997 treatment record indicates that the Veteran's 
AION was "likely idiopathic and associated with 
hypertension.

The Veteran submitted to a VA psychiatric examination in 
September 1997.  The report contains the following statement:

He is also having significant medical problems 
including . . . hypertension; which, in all 
likelihood, reactivate issues of loss from his 
PTSD.  Since . . . the other medical problems are 
likely to be long-term, if not permanent, I believe 
that this will be a constant reminder and irritant 
to him of the various losses he experienced in 
Vietnam.

A September 1997 treatment record contains a diagnosis of 
hypertension with secondary vision loss in the left eye.

In October 1998, the Veteran requested a letter stating that 
the nerve damage in his left eye was related to service.  The 
clinician wrote "I explained that AION and hypertension can 
result in almost any situation" and that "[i]t is difficult 
to absolutely relate it to one event."

The Veteran submitted to additional VA examinations in August 
1999.  With respect to his hypertension, the Veteran reported 
that his blood pressure had been "kind of high" in the 
past, but that he was not medicated until 1992 or 1993 when 
he received in-patient psychiatric treatment.  His medication 
was switched from Verapamil to Felodipine in 1995. 

Upon examination, the Veteran's blood pressure was 160/90 and 
145/88.  The clinician wrote "[a] review of his C-file 
indicates no evidence for hypertension or the treatment 
thereof in his 1992 hospital summary.  She noted that his 
average blood pressure was 130-145/85-90.   The clinician 
opined as follows:

It is the opinion of the examiner that the 
Veteran's hypertension is not secondary to PTSD.  
The Veteran has had severe symptoms from PTSD 
requiring hospitalization and no notation or 
treatment of hypertension is evidenced.  At some 
point, the Veteran's blood pressure was medicated 
in the early 1990's.  An article included for your 
review . . . indicates that anxiety and depression 
are risk factors for developing hypertension.  
However, these factors do not cause hypertension by 
themselves.  It would be reasonable to assume that 
PTSD would aggravate the Veteran's diagnosed 
hypertension.  His blood pressure may require 
higher levels of medication to control because of 
the PTSD but the long term prognosis from 
hypertensive disease should be the same.

With respect his left eye, the Veteran reported a sudden loss 
of vision.  The examiner diagnosed optic atrophy secondary to 
vascular occlusion and hypertension.  He explained that a 
sudden loss of vision implies vascular occlusion "which 
would be most likely [secondary] to his hypertension."

The Veteran submitted to a November 2005 VA eye examination 
to determine the etiology of his left eye disability.  He 
reported a history of hypertension since 1968.  The diagnosis 
was optic atrophy related to hypertension.  The clinician 
reviewed the claims file and wrote "hypertension is a known 
predisposing cause for vascular occlusive episodes and so his 
reduced vision left eye is related to his hypertension."

The Veteran submitted to another November 2005 VA examination 
to determine the etiology of his hypertension and any 
complications thereof, to include PTSD.  The RO requested 
that the examiner consider the July 1996 VA treatment record 
and the August 1999 VA examination report.  The Veteran 
related that he was first aware of having high blood pressure 
"probably around 1980 or so."  He "thinks he was started 
on treatment" at that time, but could not recall exactly 
what it was.  The clinician wrote that the Veteran "recalled 
that while in Vietnam and in combat, he had anxiety and 
trembling and he thinks elevation of his blood pressure and 
associated with those episodes, which would sound perfectly 
reasonable." Upon physical examination, the Veteran's blood 
pressure was 122/76, 120/76, and 120/72.  The clinician 
reviewed the Denver VAMC computer file and took a history of 
the Veteran's blood pressure readings from December 1997 to 
May 2003.  He stated:

[W]hat is very clear in looking at the graph of 
blood pressures since 1998, is that he has periodic 
elevations of blood pressure which are very high 
that is above the recommended upper limit of normal 
of 140/90 and a multitude of other pressures on 
treatment which are not only excellent, but 
indicate better than average control of blood 
pressure on drug therapy.  What I do not know from 
the available information is whether or not during 
the periods of elevation of blood pressure he was 
under considerable stress - and the information 
which is usually not present is the size of the 
blood pressure cuff, the body position, which are 
the pressure was taken in and a number of readings 
that were taken at those particular times.  

The diagnosis was hypertension, treated, controlled.  The 
examiner stated that "hypertension in terms of the diagnosis 
of sustained hypertension is not generally considered to be 
caused by stress, such as [PTSD].  He opined that "the 
question is hypertension as likely as not due to [PTSD] must 
be answered in the negative."  As to whether the Veteran's 
PTSD had aggravated his hypertension, the examiner stated as 
follows: 

The answer is that episodic elevations of his blood 
pressure such as appear from the available record 
in the DVAMC computer file may well have been 
caused by the stress of [PTSD] though I cannot 
specifically document that since I do not have 
information as to his mental status when the 
elevations of blood pressure were recorded.  
Notwithstanding that, it is reasonable to believe 
that the elevations, particularly above 130/85 were 
as likely as not associated with some form of 
physical stress, but these do not establish the 
diagnosis of sustained hypertension.  Therefore, I 
believe that he has had episodic elevations of 
blood pressure in association with stress, I do not 
believe these qualify to establish a diagnosis of 
sustained hypertension and in that regard, I 
believe that aggravation cannot be reasonably 
established as having a relationship to his 
hypertension.  

The clinician also opined that the Veteran's left eye 
disability "is more likely than not" related to 
hypertension.

A January 2007 letter signed by the Veteran's primary care 
physician contains the following statement:

[The Veteran] has a long history of hypertension, 
that he thinks dates back to his early twenties.  
In the records that I have available to me, he has 
been taking antihypertensive medications since 
March 3, 1993 (and perhaps even longer - I just do 
not have access to his paper chart).  He has a 
history of vision loss in his left eye, that he 
believes occurred in 1995 or 1996.  On review of 
his medical record, this vision loss was attributed 
to hypertensive retinopathy.  [The Veteran] does 
not have another medical condition other than the 
hypertension that can result in vision loss, nor 
does he have a history of ocular trauma that 
resulted in this loss of vision.  It is reasonable 
to assume that the vision loss is directly related 
to hypertension.

An April 2008 letter signed by the Veteran's treating social 
worker and psychiatrist contains the following statement:

[The Veteran] has been treated at the Pueblo VA 
clinic for [] PTSD and medical/health issues since 
2003.  He is 100% [service-connected] for PTSD, but 
continues to experience moderate-severe symptoms of 
PTSD as follows:  hyperarousal, hypervigilance, 
irritability, episodic angry outbursts, sleep 
disturbance, nightmares, feeling on edge, intrusive 
thoughts/dreams of past trauma related to combat 
experiences and severe anxiety, which also 
adversely impact patient's hypertensive disease.

Lay Statements

In a May 2008 letter, the Veteran's wife stated that the 1995 
bombing of the federal building in Oklahoma City "brought 
back a lot of memories that [the Veteran] could not deal 
with" and that his blood pressure "sky rocketed."  She 
further stated that "[h]is hypertension I am sure is a 
result of his experienced [sic] in Vietnam and consequently 
so is the loss of his eye sight."  

A May 2008 letter from R.D.E. indicates that he served with 
the Veteran in Vietnam contains the following statement: 
"The continued and relentless stress I'm sure both as 
comrade in arms and professional opinion that his 
hypertension is a result of stress of service to his country 
and the pain and physical sacrifice . . . and his vision I 
believe to be also aggravated by the stress and 
hypertension."  The letter indicates that R.D.E. is a 
respiratory therapist.

Analysis

Hypertension

The Board determines that the evidence preponderates against 
the Veteran's claim for direct service connection for 
hypertension.  Specifically, although the Veteran currently 
has a diagnosis of hypertension, his service treatment 
records are negative for any elevated blood pressure readings 
or other findings relating to hypertension.  The February 
1971 separation examination indicates that the Veteran's 
blood pressure was 120/68, which is well within normal 
limits.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note # 
1.  Such evidence weighs against a finding of in-service 
incurrence of hypertension.

Also preponderating against this claim is the fact that the 
first medical diagnosis of hypertension first appeared in 
1986, 15 years post-service.  Such a significant lapse in 
time weighs against this claim.  See Maxson v. West, 12 Vet. 
App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  
Finally, the fact that the medical evidence of record does 
not suggest or establish a causal link between the Veteran's 
current, diagnosed hypertension and his active service or any 
incident thereof preponderates against this claim on a direct 
service connection basis.  

Service connection is currently in effect for PTSD, which is 
rated as 10 percent disabling effective February 7, 1986 and 
as 100 percent disabling effective August 1991.  The Veteran 
contends that his PTSD has caused or aggravated his 
hypertension.  The evidence that addresses the contended 
causal relationship consists of a July 1996 treatment record, 
a November 2006 letter, an August 1999 VA examination report, 
a November 2005 VA examination report, and an April 2008 
letter.  

The record contains conflicting medical opinions with regard 
to whether the Veteran's service-connected PTSD caused or 
aggravated his hypertension.  In such a circumstance, the 
Board must determine how much weight should attach to each 
medical opinion of record and to provide adequate reasons and 
bases upon its adoption of one medical opinion over another.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (noting that 
the Board may "favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reasons and bases").  In addition, the Board 
notes that it may place greater weight on one medical opinion 
over another, depending on factors such as reasoning employed 
and whether or not, and the extent to which, the examiner 
reviewed prior clinical records and other evidence.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("The 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches").

The July 1996 clinician's opinion is speculative in nature.  
The clinician merely noted that he "suspected" the 
Veteran's hypertension was exacerbated by his PTSD symptoms.  
38 C.F.R. § 3.102 provides that service connection may not be 
based on a resort to speculation or even remote possibility, 
and a number of Court cases have provided additional guidance 
as to this aspect of weighing medical opinion evidence.  See, 
e.g., Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) 
(evidence favorable to the veteran's claim that does little 
more than suggest a possibility that his illnesses might have 
been caused by service radiation exposure is insufficient to 
establish service connection); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical evidence which merely indicates 
that the alleged disorder "may or may not" exist or "may or 
may not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship).  
On its face alone, the July 1996 opinion neither supports nor 
weighs against the claim.  However, any probative value or 
weight of the opinion is diminished because it was not based 
upon a review of the relevant medical evidence in the claims 
file, and the provider's credentials are unknown.   

The November 1996 VA doctor opined that that there was 
insufficient evidence to conclude that the Veteran's 
hypertension is secondary to his PTSD.  The examiner noted 
that he had thoroughly reviewed the claims file and had not 
found a medical professional's statement that the Veteran's 
hypertension was either caused or aggravated by his service-
connected PTSD.  He further noted that there was no medical 
literature to support such a theory.  Thus, the opinion 
weighs against the alleged nexus.  

The August 1999 opinion by a VA physician is speculative in 
nature.  While she opined that the Veteran's service-
connected PTSD did not cause his hypertension, she was 
equivocal as to whether the PTSD could have aggravated the 
hypertension.  The doctor determined that it would be 
"reasonable to assume" that PTSD would aggravate the 
Veteran's diagnosed hypertension, and that he "may" require 
higher levels of antihypertensive medication because of the 
PTSD.  Thus, the August 1999 opinion neither supports nor 
weighs against the claim.

The November 2005 VA doctor reviewed the claims file and 
determined that the Veteran's hypertension was not due to his 
PTSD.  He also concluded that "aggravation cannot be 
reasonably established as having a relationship to [the 
Veteran's] hypertension."  However, the doctor acknowledged 
that the episodic elevations of the Veteran's hypertension 
found in the claims file "may well have been caused by the 
stress of [PTSD]."  The Board finds this opinion to be 
equivocal with respect to the aggravation theory.  The Board 
also notes that the report does not include any indication 
that either the July 1996 VA treatment record or the August 
1999 VA examination report was considered as specifically 
requested by the RO.  

The April 2008 letter by a VA licensed social worker and 
psychiatrist support the Veteran's claim.  They note that the 
Veteran suffers from moderate to severe PTSD, and that his 
symptoms have an adverse effect on his hypertension.  There 
is no indication that either clinician reviewed the claims 
file.  However, as explained above, both clinicians have been 
treating the Veteran since 2003 and are presumably familiar 
with his medical history.  With application of the doctrine 
of reasonable doubt, this opinion supports the claim for 
service connection for hypertension on an aggravation basis. 

The Board is cognizant of the recent amendment to 38 C.F.R. § 
3.310, which prescribes that VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  See 71 Fed. 
Reg. 52744 (Sept. 7, 2006).  VA medical records establish 
that the Veteran's hypertension and PTSD were diagnosed in 
approximately 1986.  VA medical records dated from 1982 to 
1997 note that the Veteran's hypertension was at times 
uncontrolled, necessitating a switch to a different 
medication in 1995 and, as discussed below, resulting in 
vision loss in 1996.  This indicates some increase in 
severity of the hypertension disability subsequent to the 
Veteran's PTSD diagnosis.  Furthermore, the August 1999 VA 
examiner indicated that higher levels of antihypertensive 
medication may be required because of the PTSD.  Accordingly, 
the Veteran is entitled to compensation for the degree of 
increase beyond the natural progress of the hypertension 
disability.  See 38 C.F.R. § 3.310(b).

Left Eye

The Veteran asserts that the vision loss in his left eye is 
causally related to his hypertension.  As discussed above, 
the Board has determined that secondary service connection 
for the Veteran's hypertension is warranted.  In this regard, 
after reviewing the evidence of record, the Board determines 
that service connection for a left eye disability is 
warranted on a secondary basis.  38 C.F.R. § 3.310.  

Three different VA examiners reviewed the entire claims file 
and conducted a thorough examination of the Veteran.  Each 
examiner attributed the Veteran's left eye disability to his 
hypertension.  The August 1999 examiner explained that a 
sudden loss of vision implies vascular occlusion "which 
would be most likely [secondary] to his hypertension."  The 
November 2005 ophthalmologist diagnosed optic atrophy related 
to hypertension.  The November 2005 doctor opined that the 
Veteran's left eye disability "is more likely than not" 
related to hypertension.  The Board notes that an October 
1998 clinician declined to speculate as to whether or not the 
Veteran's hypertension caused his vision loss.  However, VA 
treatment records from January and September 1997 attribute 
the Veteran's vision loss to his hypertension. 

Finally, the Board notes that the recent amendment to 38 
C.F.R. § 3.310 is not applicable as the Board's grant of 
service connection for a left eye disability is based upon 
causation rather than aggravation.

Conclusion

For the reasons stated above, the Board finds that the 
relevant competent evidence is at least in equipoise as to 
whether the Veteran's hypertension was aggravated by his 
service-connected PTSD.  The Board also finds that the 
Veteran's left eye disability is secondary to his 
hypertension.  Accordingly, secondary service connection for 
hypertension and a left eye disability is warranted.  38 
U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 3.310.  


ORDER 

Secondary service connection for hypertension is granted.

Secondary service connection for a left eye disorder is 
granted.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


